Peters, J.
The plaintiff, in Saco, received by mail a written order for cigars, purporting to be signed by the defendant in .Bangor. The question arose whether the order was either signed or authorized by the defendant. The plaintiff testified that a postscript on the order alluded to a matter known to no person but the defendant and himself, and that previous to the reception of the order the defendant promised him he would send him an order.
The question now is, whether that testimony was enough to authorize the submitting the paper to the jury, for them to consider, provided they first found, as a matter of fact, the paper to have been the authorized order of the defendant. We think it was prima facie sufficient. Proof of hand-writing is one mode of showing that papers are genuine or authorized. It may also be done by admission and conduct in various ways. Men may communicate by means of signs and cipher as well as by using words in their ordinary signification. There are cases holding that, if A mails a letter to B and receives an answer by mail purporting to come from B, the fact that such an answer is so received makes a prima facie case in favor of the genuineness of the answer. That principle governs this case. Whar. Ev., § 1328. Chaffee v. Taylor, 3 Allen, 598. Tozier v. Crafts, 123 Mass. 480.

Exceptions overruled.

Appleton, C. J., Barrows, Daneorth, Yirgin and Symonds, JJ., concurred.